                                        Renato C. Stabile
                                                                 iViEIVlO ENDORSED
                                         Attorney at Law
                                     580 Broadway, Suite 400
                                      New York, NY 10012                 USDCSDNY
                                                                         DOCUMENT
                                        212-219-1469 (o)
                                                                         ELECTRONICALLY FILED
                                       212-219-1897 (fax)                DOC#::---------
                                      917-204-0181 (mobile)              DATE FILED: \ '2..- \\- \ ,
                                   renato.c.stabile@gmail.com


                                                   December 4, 2019

VIAECF
The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

             Re: United States v. Raymond Estrada Rodriguez, S3 18-CR-18 (ALC)

Dear Judge Carter:

        I am the attorney for Raymond Estrada Rodriguez. I was recently appointed to represent
Mr. Rodriguez, specifically with regard to issues related to his guilty plea in the above-
referenced matter. I have met with Mr. Rodriguez and I have also discussed this matter with the
Government. The Court directed the parties to submit a joint letter by December 4 to advise the
Court of how the parties intended to proceed with regard to the issue of whether or not Mr.
Rodriguez would seek to withdraw his guilty plea. Based on the nature of my discussions with
both Mr. Rodriguez and the Government, the parties request an additional two weeks to further
discuss the matter and advise the Court of how they intend to proceed and that a joint letter be
submitted on or before December 18, 2019. I also request that the conference currently scheduled
for December 11, 2019 at 11:30 am be adjourned until a date after December 18. I have
communicated with Assistant United States Attorney Juliana Murray, who advises that the
Government consents to this request.

       I thank the Court for its consideration.

                                                   Respectfully submitted,
                                                           Isl
                                                   Renato C. Stabile

cc:    AUSA Juliana Murray
       AUSA Mollie Bracewell
       (via ECF)
